         Case 1:20-cv-04724-ER Document 6 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CERTAIN UNDERWRITERS AT
LLOYDS as subrogor of LAMEX
AGRIGOODS, INC.,
                              Plaintiﬀ,
                                                                 ORDER
                – against –                                 20 Civ. 4724 (ER)
HAPAG-LLOYD
AKTIENGESELLSCHAFT doing
business as HAPAG-LLOYD,
                              Defendant.


RAMOS, D.J.:

         �e plaintiﬀ ﬁled its complaint in this case on June 19, 2020. Doc. 1. More than

90 days later, it has yet to ﬁle proof of service with the Court. Accordingly, the plaintiﬀ

is ordered to serve Hapag-Lloyd by October 30, 2020. If it does not, this case will be

dismissed without prejudice. Fed. R. Civ. P. 4(m).


It is SO ORDERED.


Dated:    September 29, 2020
          New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
